COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  VICTOR MOLINAR,                                No. 08-19-00126-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                               34th District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20170D05754)
                                     §

                                            ORDER

        Appellant has filed a sixth motion to file his brief. The Court will not act on the motion
unless it is amended to adequately explain in detail the need for the extraordinary relief that he
seeks.

         Appellant was convicted of continuous sexual abuse of a child under 14 and indecency
with a child by sexual contact, and he was sentenced on April 17, 2019. He filed a notice of
appeal on May 2, 2019. By September 13, 2019, the clerk's record and reporter's record had
been filed in this case. His brief was accordingly due on October 13, 2019. Appellant filed three
extensions of time and was granted three thirty-day extensions of time, making his brief due on
January 12, 2020. With the last extension, the Court stated that no further extensions would be
considered by the Court. Thereafter, Appellant filed a fourth extension of time, which the Court
granted, resetting the brief due date to January 26, 2020. Appellant then filed a fifth extension of
time, which the Court granted, resetting the brief due date to January 31, 2020. With the last
extension, the Court stated that no further extensions would be considered by the Court. After
the last grant of extension of time, Appellant filed a sixth motion for extension of time asking for
an additional 14 days.

       Any motion to extend the time to file a brief must state “the facts relied on to reasonably
explain the need for an extension[.]” TEX.R.APP.P.10.5(b)(1)(C). In his most recent motion,
counsel has stated that he had a medical emergency and had to visit a dentist/oral surgeon out of
town for urgent dental surgery. He further stated, as he did in his previous motions, that he is

                                                 1
working on an appellant brief in another case that was also due January 31, 2020, and that he has
a busy trial practice.

       A sixth motion for extension of time is an extraordinary request that many other courts of
appeals would not consider. This request must be supported by facts under Rule 10.5.
Therefore, the Court will hold this motion in abeyance and allow Appellant to file an amended
motion that provides a detailed and specific explanation for the need for six extensions of time.
Appellant may amend his motion to provide a specific factual basis for the extraordinary relief
sought to this Court on or before February 14, 2020.


       IT IS SO ORDERED this 7th day of February, 2020.

                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2